 

 

U.S. DIS ¢
EASTERN D151
ri}

UNITED STATES DISTRICT COURT M18 NOV 19 P 12 0b
EASTERN DISTRICT COURT OF WISCONSIN

STEPHEN ¢. DRIES

MICHAEL LEE HUNTER

plaintiff,

Case No. 18-cv-—1500

MICHAEL MEISNER, ET;AL.

 

MOTION FOR APPOINTMENT OF COUNSEL

 

Michael] Lee Hunter, acting Pro-Se in this action, respectfully asks this court
for appointment of counsel to represent plaintiff in these matters.

1.

Mr. Hunter request this court for appointment of counsel due to the
fact that Mr. Hunter has suffered a great deal of injuries to his head
which resulted from a beaten his cell-mate cause.

Due to the injuries Mr. Hunter has sustained from this beaten, Mr. Hunter
has lose most of his Motor Skills, Mr. Hunter has Attention Deficiency,
Memory Lose, Corea Injury, which is more likely then not that he'll be
blind in his right eye (see exhibits

Mr. Hunter is indigent, and have no funds to hire any Attorney, and lacks
all legal skills to forulate any type of defense on his onw

fhe merits of the case, if the plaintiff's allegations are turn, would
clearly establish a constitutional violation. The unprovoked and injuries
alleged in the complaint clearly states an Eighth Amendment violation

For the foregoing reasons, the plaintiff asks this court to grant the
plaintiff's motion and appoint counsel in this case.

November 16, 2

Michael Lee Hunter
Pro-Se

Case 2:18-cv-01500-PP Filed 11/19/18 Page 1of1 Document 3
